Exhbit 10.1

 

For Bank Use Only                    Reviewed by ______________

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Due     NOVEMBER 30, 2006

 

 

 

 

 

Customer#      0013601024

Loan#      18/26

AMENDMENT TO LOAN AGREEMENT AND NOTE

This amendment (the “Amendment”), dated as of the date specified below, is by
and between the borrower (the “Borrower”) and the bank (the “Bank”)identified
below.

RECITALS

          A.          The Borrower and the Bank have executed a Loan Agreement
(the “Agreement”) dated DECEMBER 2, 2004 and the Borrower has executed a Note
(the “Note”), dated DECEMBER 2, 2004, either or both which may have been amended
and replaced from time to time, and the Borrower (and if applicable, certain
third parties) have executed the collateral documents which may or may not be
identified in the Agreement and certain other related documents (collectively
the “Loan Documents”), setting forth the terms and conditions upon which the
Borrower may obtain loans from the Bank from time to time in the original amount
of $ 750,000.00, as may be amended from time to time.

          B.          The Borrower has requested that the Bank permit certain
modifications to the Agreement and Note as described below.

          C.          The Bank has agreed to such modifications, but only upon
the terms and conditions outlined in this Amendment.

TERMS OF AGREEMENT

          In consideration of the mutual covenants contained herein, and for
other good and valuable consideration, the Borrower and the Bank agree as
follows:

           x          Change in Maturity Date. If checked here, any references
in the Agreement or Note to the maturity date or date of final payment are
hereby deleted and replaced with “NOVEMBER 30, 2006”.

           x          Change in Maximum Loan Amount. If checked here, all
references in the Agreement and in the Note (whether or not numerically) to the
maximum loan amount are hereby deleted and replaced with “$ 1,000,000.00”, which
evidences an additional $ 500, 000.00 available to be advanced subject to the
terms and conditions of the Agreement and Note.

           o          Temporary Increase in Maximum Loan Amount. If checked
here, notwithstanding the maximum principal amount that may be borrowed from
time to time under the Agreement and Note, the maximum principal amount that may
be borrowed thereunder shall increase from $                     to
$                               effective through                               
annually. On through annually, the maximum principal amount that may be borrowed
thereunder shall revert to $                     and any loans outstanding in
excess of that amount will be immediately due and payable without further demand
by the Bank.

           o          Change in Multiple Advance Termination Date. If checked
here, all references in the Agreement and in the Note to the termination date
for multiple advances are hereby deleted and replaced with
“                              ”.

          Change in Financial Covenant(s).

 

(i)           o If checked here, all references to
“$                                        ” in the Agreement as the minimum Net
Working Capital amount are hereby deleted and replaced with
“$                                        ” for the period beginning 
                                        and thereafter.

 

 

 

(ii)          o If checked here, all references to
“$                                        ” in the Agreement as the minimum
Tangible Net Worth amount are hereby deleted and replaced with
“$                                        ” for the period beginning
                                        and thereafter.

 

 

 

(iii)         oIf checked here, all references to
“                                       ” in the Agreement as the maximum Debt
to Worth Ratio are hereby deleted and replaced with
“                                       ” for the period beginning
                                         and thereafter.

 

 

 

(iv)         o If checked here, all references to
“                                       ” in the Agreement as the minimum
Current Ratio are hereby deleted and replaced with
“                                       ” for the period beginning 
                                        and thereafter.

 

 

 

(v)          o If checked here, all references to
“$                                        ” in the Agreement as the maximum
Capital Expenditures amount are hereby deleted and replaced with
“$                                        ” for the period beginning
                                         and thereafter.

 

 

 

(vi)         o If checked here, all references to
“$                                        ” in the Agreement as the minimum Cash
Flow Coverage Ratio are hereby deleted and replaced with
“                                        ” for the period beginning
                                         and thereafter.

 

 

 

(vii)        o If checked here, all references to
“$                                        ” in the Agreement as the maximum
Officers, Directors, Partners, and Management Salaries and Other Compensation
amount are hereby deleted and replaced with
“$                                        ” for the period beginning 
                                         and thereafter.

           o          Change in Payment Schedule. If checked here, effective
upon the date of this Amendment, any payment terms are amended as follows:

--------------------------------------------------------------------------------




           o          Change in Late Payment Fee. If checked here, subject to
applicable law, if any payment is not made on or before its due date, the Bank
may collect a delinquency charge of            % of the unpaid amount.
Collection of the late payment fee shall not be deemed to be a waiver of the
Bank’s right to declare a default hereunder.

           o           Change in Closing Fee. If checked here and subject to
applicable law, the Borrower will pay the Bank a closing fee of
$                                         (apart from any prior closing fee)
contemporaneously with the execution of this Amendment. This fee is in addition
to all other fees, expenses and other amounts due hereunder.

           o          Change in Borrowing Base. If checked here, the Borrowing
Base is hereby changed to an amount equal to the sum of (i) xxxxxxxxxxxx % of
the face amount of Eligible Accounts, and (ii) the lesser of $
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxx or xxxxxxxxxxxxxxx  % of the Borrower’s cost of
Eligible Inventory, as such cost may be diminished as a result of any event
causing loss or depreciation in value of Eligible Inventory less (iii) the
current outstanding loan balance on note(s) in the original amount(s) of $
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx, and less (iv)
undrawn amounts of outstanding letters of credit issued by Bank or any affiliate
thereof. The Borrower will provide the Bank with information regarding the
Borrowing Base in such form and at such times as the Bank may request. The terms
used in this section will have the meanings set forth in a supplement entitled
“Financial Definitions,” a copy of which the Borrower acknowledges having
received with this Amendment, which is incorporated herein by reference and
which replaces any prior Financial Definitions supplement.

           o          Change in Paid-In-Full Period. If checked here, all
revolving loans under the Agreement and the Note must be paid in full for a
period of at least            consecutive days during each fiscal year. Any
previous Paid-in-Full provision is hereby replaced with this provision.

          Default Interest Rate. Notwithstanding any provision of this Note to
the contrary, upon any default or at any time during the continuation thereof
(including failure to pay upon maturity), the Bank may, at its option and
subject to applicable law, increase the interest rate on this Note to a rate of
5% per annum plus the interest rate otherwise payable hereunder. Notwithstanding
the foregoing and subject to applicable law, upon the occurrence of a default by
the Borrower or any guarantor involving bankruptcy, insolvency, receivership
proceedings or an assignment for the benefit of creditors, the interest rate on
this Note shall automatically increase to a rate of 5% per annum plus the rate
otherwise payable hereunder.

          Effectiveness of Prior Documents. Except as specifically amended
hereby, the Agreement, the Note and the other Loan Documents shall remain in
full force and effect in accordance with their respective terms. All warranties
and representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof. All collateral previously provided to
secure the Agreement and/or Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect. This is an amendment, not a novation.

          Preconditions to Effectiveness. This Amendment shall only become
effective upon execution by the Borrower and the Bank, and approval by any other
third parry required by the Bank.

          No Waiver of Defaults; Warranties. This Amendment shall not be
construed as or be deemed to be a waiver by the Bank of existing defaults by the
Borrower, whether known or undiscovered. All agreements, representations and
warranties made herein shall survive the execution of this Amendment.

          Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be considered an original, but when taken
together shall constitute one document.

          Authorization. The Borrower represents and warrants that the
execution, delivery and performance of this Amendment and the documents
referenced herein are within the authority of the Borrower and have been duly
authorized by all necessary action.

          Transferable Record. The agreement and note, as amended, is a
“transferable record” as defined in applicable law relating to electronic
transactions. Therefore, the holder of the agreement and note, as amended, may,
on behalf of Borrower, create a microfilm or optical disk or other electronic
image of the agreement and note, as amended, that is an authoritative copy as
defined in such law. The holder of the agreement and note, as amended, may store
the authoritative copy of such agreement and note, as amended, in its electronic
form and then destroy the paper original as part of the holder’s normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.

          Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Amendment, are hereby expressly
incorporated herein by reference.

[SIGNATURE(S) ON NEXT PAGE]

Page 2 of 3

--------------------------------------------------------------------------------




Dated as of: JANUARY 24, 2006

 

.

 

 

 

(Individual Borrower)

ITEX Corporation

 

--------------------------------------------------------------------------------

 

 

Borrower Name (Organization)

 

 

 

 

 

a Nevada Corporation

 

 

 

 

Borrower Name                         NA

By:

/s/ Steven White

 

 

--------------------------------------------------------------------------------

 

 

Name and Title:

Steven M. White

 

 

 

Chairman of the Board

 

 

 

Borrower Name                         NA

By:

 

 

 

--------------------------------------------------------------------------------

 

Name and Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Agreed to:

 

 

 

 

 

U.S. BANK N.A.

 

 

--------------------------------------------------------------------------------

 

 

(Bank)

 

 

 

 

 

 

By:

/s/ Timothy Flynn

 

 

 

--------------------------------------------------------------------------------

 

 

Name and Title:

Timothy J. Flynn

 

 

 

Vice President

 

 

Page 3 of 3

--------------------------------------------------------------------------------